TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 13, 2016



                                      NO. 03-16-00003-CV


                                   Kit Fankhauser, Appellant

                                                 v.

            Gateway McKenzie, LLC d/b/a The Kenzie at The Domain, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court. Having reviewed the record, the

Court holds that appellant has not prosecuted his appeal and did not comply with a notice

from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of prosecution.

Appellant shall pay all costs relating to this appeal, both in this Court and the court below.